Rhonda K. Wood, Justice, concurring in part and dissenting in part.
As the majority explains, this case raises the same points as a nearly identical appeal between the same parties. See Ark. Dep't of Corr. v. Shults , 2017 Ark. 300, 529 S.W.3d 628 ( Shults I ). I concur in part and dissent in part in this opinion for the same reasons expressed in Justice Womack's concurring and dissenting opinion in Shults I . See id. I dissent from the majority's conclusion that the identity of drug manufacturers is not protected under the confidentiality provision of the Method of Execution Act. Ark. Code Ann. § 5-4-617 (Supp. 2015).
However, I concur and join the majority opinion as to the second point. I agree that to the extent the drug labels and package inserts are subject to disclosure, the circuit *415court erred in ordering the ADC to disclose the documents without redacting the lot, control, and batch numbers. The lot, control, and batch numbers must be redacted to protect the identity of the sellers and suppliers of the drug. Therefore, that portion of the circuit court's order must be reversed and remanded as the majority specifies.
Womack, J., joins.